Citation Nr: 0524959	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  98-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus and plantar fasciitis, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued the 10 percent evaluation 
for the veteran's service-connected disability. 

The Board notes that the veteran was scheduled for a Travel 
Board Hearing in February 2003.  However, he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2004).  Accordingly, this 
veteran's request for a hearing is considered withdrawn. 

In March 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
July 2003, the Board remanded the claim for a substantive 
review of the case by the RO, to include additional 
development.  The RO undertook the development and reviewed 
the claim.  Later, the Appeals Management Center (AMC) issued 
a supplemental statement of the case to the veteran in June 
2005.  The case was then returned to the Board for appellate 
review in August 2005.

FINDINGS OF FACT

1.  The veteran's bilateral pes planus and plantar fasciitis 
is manifested by objective evidence of a mild pronation 
deformity and accentuated pain on manipulation and use.

2.  There is no objective evidence of pronounced deformity of 
the feet, marked inward displacement, or severe spasm of the 
tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral pes planus 
and plantar fasciitis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a bilateral foot disability.  
In this context, the Board notes that a substantially 
complete application was received in February 1998 and 
adjudicated in May 1998, prior to the enactment of the VCAA.  
During the long course of the appeal, however, in May 2002, 
the AOJ provided notice to the veteran regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While he was not instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  In October 2002, the AOJ 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Therefore, the Board finds 
no prejudice in the fact that the initial AOJ denial pre-
dated VCAA-compliant notice.  Accordingly, the Board finds 
that the content and timing of the May 2002 notice comport 
with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran has been 
medically evaluated in conjunction with his claim.  Referable 
to medical records, a negative reply was received regarding 
VA outpatient treatment records at the Philadelphia VAMC.  
The veteran has submitted private records that have been 
associated with the claims file.

The Board notes that other private treatment records may 
exist.  The veteran was asked to provide information 
regarding any private treatment he has received for his 
service-connected disability in April 2003, January 2004, and 
August 2004.  Correspondence accompanying the June 2005 
supplemental statement of the case informed the veteran that 
he had 60 days to submit additional evidence.  The veteran 
replied that further evidence would be forthcoming.  No such 
evidence was received within 60 days.  The RO certified the 
claim to the Board in August 2005.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for pes planus/plantar 
fasciitis in August 1994, and was evaluated as 10 percent 
disabling under DC 5276.   

Under the rating criteria for musculoskeletal disabilities, 
and particularly for bilateral foot disabilities, the next 
higher rating of 30 percent applies if the disorder is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  The maximum rating (50 percent) is warranted if 
the disorder is pronounced, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a,  DC 5276 (2004).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran most recently underwent VA examination in May 
2005.  He reported experiencing constant pain for which he 
takes non-prescription medication.  Additionally, he 
indicated that he cannot stand for more than 15 to 20 minutes 
at a time, due to pain.  Upon examination, he was noted to 
have bilateral pain on manipulation of the heel extending to 
the medial arch.  A mild pronation deformity was noted.  
There was no metatarsal tenderness, though tenderness of the 
lower portion of the Achilles tendon was detected.  There 
were no callosities found, nor was there edema, weakness, or 
instability observable on exam.  

The Board finds that the veteran's disability picture more 
nearly approximates that considered by the higher, 30 
percent, rating.  Examination demonstrated accentuated pain 
on manipulation and use, as well as a mild pronation 
deformity. There was no evidence, however, of a pronounced or 
marked deformity, or of marked inward displacement and severe 
spasm of the tendo Achilles, necessary for the maximum 
rating.  Nor do the accompanying treatment records or prior 
VA examinations in April 1998 or June 2002 demonstrate the 
presence of any of those symptoms.  Therefore, a 30 percent 
rating, and no higher, is warranted. 


ORDER

Entitlement to an evaluation of 30 percent for bilateral pes 
planus and plantar fasciitis is granted, subject to 
regulations applicable to the payment of monetary benefits.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


